t c summary opinion united_states tax_court frederick leroy mcgee jr petitioner v commissioner of internal revenue respondent docket no filed date frederick leroy mcgee jr pro_se william r shump for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’s federal income taxes for and in the amounts of dollar_figure and dollar_figure respectively the issues for decision are whether petitioner is entitled to dependency_exemption deductions whether petitioner is entitled to head_of_household status and whether petitioner is entitled to earned_income credits for the years at issue some of the facts in this case have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner lived in seaford delaware petitioner was married to karen s brittingham ms brittingham in petitioner and ms brittingham had four children from their marriage ryan scott mcgee ryan born date natalie lauren mcgee natalie born date adam tyler mcgee adam born date and jordan kyle mcgee jordan born date collectively the children in or petitioner and ms brittingham had a four- bedroom house built for the family family home the family home was located pincite atlanta circle seaford delaware petitioner and ms brittingham were divorced in pursuant to the stipulation and order in regard to custody custody order dated date custody of the children was to be held jointly with equal shared placement of the children the custody order provided a detailed schedule of placement that was to operate on 2-week intervals the custody order granted physical placement of the children with petitioner for days in the first week and days in the second week ms brittingham was granted physical placement of the children for days in the first week and days in the second week this 2-week placement schedule was to be maintained as long as the custody order was in effect additionally the custody order provided that neither petitioner nor ms brittingham would seek child_support payments from the other the custody order was silent as to which parent could claim dependency_exemptions for federal_income_tax purposes petitioner lived in and maintained the family home after the divorce petitioner and ms brittingham reached an agreement at the time of the divorce whereby ms brittingham deeded her interest in the family home to petitioner petitioner began to experience financial difficulties in he claimed that the divorce had detrimental effects on his credit petitioner stopped making mortgage payments on the family home at the end of or in early the family home was foreclosed upon in august or september of after relinquishing the family home to foreclosure petitioner wa sec_1 it cannot be determined from the record if the agreement was a part of or incorporated into the divorce decree unable to obtain permanent housing due to his poor credit he stayed in motels and at his parents’ home for the remainder of petitioner has been employed by various construction management companies throughout his career petitioner was laid off from century engineering inc in the fall of and did not obtain steady employment until the spring of he was employed by the hackney group from the spring of until he was laid off in date petitioner worked for capital contractors in ms brittingham was employed as a nurse in and for the years at issue ms brittingham maintained a four-bedroom home located pincite garden lane seaford delaware adam and jordan lived in ms brittingham’s home when she had custody petitioner testified that the custody order was strictly followed as to all the children through during ryan and natalie stopped adhering to the custody schedule both choosing to live primarily with ms brittingham petitioner testified that he maintained the shared placement schedule as to adam and jordan from date through date however petitioner further testified that adam and for purposes of this opinion ryan and natalie are not at issue because petitioner did not claim either of these children as dependents or qualifying children for and jordan spent more time during the summer months at ms brittingham’s residence on date a custody hearing was held before the family court of the state of delaware in and for sussex county family court at ms brittingham’s request at the custody hearing ms brittingham contended that petitioner had not complied with the placement schedule in the custody order and that during adam and jordan lived with her a majority of the time an order -- motion and affidavit to modify custody dated date granted ms brittingham sole custody and physical placement of adam and jordan petitioner was granted visitation on alternate weekends subsequently the family court ordered petitioner to pay child_support retroactive to date on petitioner’s respective and federal_income_tax returns he claimed dependency_exemption deductions for adam and jordan head_of_household filing_status and earned_income credits petitioner computed the earned_income_credit claimed on each return by treating adam and jordan as qualifying children petitioner alleges that an employee in the local office of the internal_revenue_service irs advised him that he wa sec_3 in the same order ms brittingham was also granted sole custody of natalie ryan was emancipated on date thus he was not a party to the order entitled to claim two dependency_exemption deductions because the custody order provided equal placement of the children for the years at issue respondent disallowed the dependency_exemption deductions because petitioner failed to establish that he was entitled to the exemptions respondent further determined that petitioner’s filing_status was single not head_of_household and also disallowed the earned_income credits the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to show that the determinations are incorrect rule a 290_us_111 dependency_exemption sec_151 allows a taxpayer to deduct an annual exemption_amount for each dependent of the taxpayer sec_152 a defines the term dependent to include a taxpayer’s child provided that more than half of the child’s support was received from the taxpayer during the calendar_year however special rules apply in the case of a child of divorced parents see sec_152 pursuant to sec_152 if a child receives over half sec_7491 does not apply in this case to shift the burden_of_proof to respondent because petitioner neither alleged that sec_7491 was applicable nor established that he fully complied with the substantiation requirements of sec_7491 a a of his support during the calendar_year from divorced parents and such child is in the custody of one or both parents for more than one-half of the calendar_year then such child is treated for purposes of sec_152 as receiving over half his support from the parent having custody for a greater portion of the calendar_year for purposes of sec_152 custody ina split placement arrangement is deemed to be with the parent who has physical custody of the child for the greater portion of the calendar_year sec_1_152-4 income_tax regs petitioner testified that in and he strictly complied with the custody order which provided for equal shared placement of the children between petitioner and ms brittingham however petitioner testified that adam and jordan spent more time at ms brittingham’s residence in the summertime because they didn’t want to stay with a baby sitter petitioner’s testimony 1s contradictory as to the amount of time petitioner had physical custody of adam and jordan in and since neither of petitioner’s contradicting statements supports the position that petitioner had physical custody of adam and jordan for a greater portion of and than did ms brittingham we need not analyze the credibility of petitioner’s testimony on this issue assuming arguendo that the custody order was strictly followed in every respect in and adam and jordan would have been in the physical custody of each parent for exactly half of each of the years at issue and not in the custody of petitioner for a greater portion of either year petitioner presented no corroborative evidence showing that he maintained physical custody of adam and jordan for a greater portion of the or calendar years than did ms brittingham in fact petitioner’s own testimony indicates that adam and jordan were in the physical custody of ms brittingham for a greater portion of time in each of the years at issue petitioner has failed to establish that he has met the custody requirement under sec_152 and accordingly he is not treated as having provided over half the support of adam and jordan in each of the years at issue petitioner’s claim that he is entitled to the dependency_exemption deductions because of the advice of an irs employee is without merit this court has previously held that the authoritative sources of federal tax law are statutes regulations and judicial case law and not informal irs sources zimmerman v commissioner 71_tc_367 affd without published opinion 614_f2d_1294 2d cir 59_tc_456 additionally in order to ensure uniform enforcement of the tax law the commissioner must follow authoritative sources of federal tax law and may correct mistakes of law made by irs agents or employees 381_us_68 286_f2d_258 10th cir affg 33_tc_379 while it is unfortunate that petitioner may have received unhelpful or incorrect tax_advice from an irs employee that advice does not have the force of law and is not binding on the respondent or this court because there is no corroborating evidence to substantiate petitioner’s claimed dependency_exemption deductions for the years at issue we hold that petitioner is not entitled to the dependency_exemption deductions for the and taxable years respondent is sustained on this issue head_of_household status according to the relevant part of sec_2 a taxpayer shall be considered a head_of_household if such individual is not married at the close of the taxable_year and maintains as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of a son or daughter of the taxpayer sec_2 a thus petitioner must establish that adam and jordan lived in petitioner’s home for more than months in both and because we determined above that adam and jordan were not in the physical custody of petitioner for more than half of each year at issue petitioner could not have maintained a household that was adam and jordan’s principal_place_of_abode for more than -- - one-half of or accordingly petitioner is not entitled to the head_of_household filing_status claimed for and respondent is sustained on this issue brarned income credit the relevant parts of sec_32 provide that an individual is eligible for the earned_income_credit if the individual has a qualifying_child a qualifying_child is one who satisfies a relationship_test a residency test and an age_test see sec_32 pursuant to sec_32 a the qualifying_child must have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year petitioner must show that adam and jordan lived at petitioner’s residence for more than months in each year at issue as found above petitioner has failed to establish that adam and jordan had the same principal_place_of_abode as the petitioner for more than one-half of each taxable_year at issue therefore petitioner does not have a qualifying_child for purposes of the earned_income_credit for either of the years at issue accordingly petitioner is not entitled to the earned_income credits claimed for and respondent is sustained on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
